UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6284



CHARLES A. RIPPY, JR.,

                  Petitioner - Appellant,

             v.


RICKY ANDERSON,

                  Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:07-cv-00125-GCM)


Submitted:    September 12, 2008            Decided:   October 3, 2008


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles A. Rippy, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles A. Rippy, Jr. seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice or

judge     issues   a   certificate     of   appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Rippy has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability, deny Rippy’s motion for appointment of counsel, and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       2